Case 1:20-cv-00152-TFM-N Document 20 Filed 07/16/20 Page 1 of 1                    PageID #: 120




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


DAVID OPPENHEIMER,                           :
                                             :
       Plaintiff,                            :
                                             :
vs.                                          :       CIVIL ACT. NO. 1:20-cv-152-TFM-N
                                             :
KATHERINE ANNE ROBISON, et al.,              :
                                             :
       Defendants.                           :

                                            ORDER

       On July 9, 2020, Defendant Joseph Francis Godar (“Godar”) and Ivacationonline.com,

LLC (“Ivacationonline.com”) filed their Crossclaim Complaint against Defendants Blue Runner

Realty, LLC, Craig Daniel Robison, and Katherine Anne Robison. Doc. 14. “A pleading may

state as a crossclaim any claim by one party against a coparty if the claim arises out of the

transaction or occurrence that is the subject matter of the original action or of a counterclaim.”

FED. R. CIV. P. 13(g) (emphasis added). The only pleadings that are permissible under the Federal

Rules of Civil Procedure include: “(1) a complaint; (2) an answer to a complaint; (3) an answer to

a counterclaim designated as a counterclaim; (4) an answer to a crossclaim; (5) a third-party

complaint; (6) an answer to a third-party complaint; and (7) if the court orders one, a reply to an

answer.” FED. R. CIV. P. 7(a). Since Godar’s and Ivacationonline.com’s Crossclaim Complaint is

not a pleading that is contemplated by the Federal Rules of Civil Procedure, the Court hereby

STRIKES their Crossclaim Complaint (Doc. 14).

       DONE and ORDERED this the 16th day of July 2020.

                                             /s/ Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE

                                           Page 1 of 1
